DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George Howarah (applicant’ representative) on 09/01/2021.

The application has been amended as follows: 

Regarding claim 1, the following amendments have been made:
In claim 1, line 14, the term “a synthetic aperture algorithm using” has been deleted.
In claim 1, line 25, the term “determined to be” has been deleted.

Regarding claim 10, the following amendments have been made:
In claim 10, line 16, the term “a synthetic aperture algorithm using” has been deleted.
In claim 10, line 27, the term “being determined to be” has been substituted with “is”

claim 17, the following amendments have been made:
In claim 17, lines 10-11, the term “a synthetic aperture algorithm using” has been deleted.
In claim 17, lines 20-21, the term “being determined to be” has been substituted with “is”.

Reasons for Allowance
Claims 1-18, 20, and 21 have been allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 17, the prior art fails to anticipate, and/or render obvious either solely or in combination: “reconstruct focused ultrasound images using or enabled by tracking information based on the ultrasound detection signals and the needle angular orientation signals; wherein the synthetic aperture ultrasound images are calculated based on moving the ultrasound transducer element to various locations, wherein the tracking information comprises a determination of a spatial relationship between successive detection signals of the ultrasound detection signals”
Claims 2-9, 11-16, 18, 20, and 21 depend upon allowable base claims 1, 10, and 17 and are considered to be allowable at least by virtue of their dependency upon allowable base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793